Citation Nr: 0106184	
Decision Date: 03/01/01    Archive Date: 03/08/01

DOCKET NO.  00-02 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for additional low back 
disability, to include sciatica and to include on a secondary 
basis.

3.  Entitlement to an increased evaluation for psychogenic 
musculoskeletal reaction and spondylolisthesis of L4, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel

INTRODUCTION

The veteran served on active duty from November 1943 to 
October 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  


REMAND

Initially, the Board notes that during the pendency of the 
veteran's appeal but after the claims folder was forwarded to 
the Board, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  This liberalizing law is applicable to the veteran's 
claims.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  It essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

Service connection for psychogenic musculoskeletal reaction 
was in effect when the veteran filed a claim for service 
connection for a nervous condition in December 1998.  
Although PTSD was noted on this claim, it is not clear that 
the veteran intended his psychiatric claim to be limited to 
PTSD.  In response to this claim, the veteran was provided a 
VA PTSD examination in April 1999.  The examiner concluded 
that the veteran did not meet the criteria for a diagnosis of 
PTSD, but did meet the criteria for a diagnosis of 
generalized anxiety disorder.  The examiner commented that 
the manifestations of the generalized anxiety disorder 
included somatic complaints.  Psychogenic musculoskeletal 
reaction was not diagnosed.  

If the diagnosis of a mental disorder is changed, the rating 
agency shall determine whether the new diagnosis represents 
progression of the prior diagnosis, correction of an error in 
the prior diagnosis or development of a new and separate 
condition.  If it is not clear from the available records 
what the change of diagnosis represents, the rating agency 
shall return the report to the examiner for a determination.  
38 C.F.R. § 4.125 (2000).  

Following receipt of the foregoing examination report, the RO 
entered the May 1999 rating decision appealed by the veteran.  
In this rating decision, the RO denied service connection for 
PTSD and continued a 20 percent evaluation for 
spondylolisthesis of L4 and psychogenic musculoskeletal 
reaction, rating the disability on the basis of its 
orthopedic component.  The RO did not address the 
significance of the change in the psychiatric diagnosis or 
what the rating would be if the disability were rated on the 
basis of the psychiatric component. 

Moreover, although the veteran was afforded a VA PTSD 
examination in April 1999, the record does not reflect that 
the veteran has been requested to provide or identify 
evidence which might substantiate his claim for service 
connection for PTSD. 

With respect to the claim for service connection for 
additional low back disability, the Board notes that the 
veteran was provided VA peripheral nerve and spine 
examinations in April 1999, which resulted in diagnoses of 
spondylolisthesis, degenerative disc disease, degenerative 
joint disease and sciatica.  However, these examinations were 
performed by a physicians assistant who failed to address the 
etiology of the veteran's degenerative disc disease, 
degenerative joint disease and sciatica. 

Moreover, additional relevant evidence pertinent to the 
veteran's claim for service connection for additional low 
back disability has been received since the statement of the 
case was issued in January 2000.  The veteran has not waived 
his right to have this evidence initially considered by the 
RO.  

In addition, while the veteran reported having flare-ups of 
his lumbar spine during an April 1999 VA examination, the 
examiner did not provide an adequate assessment of the 
functional impairment due to incoordination, weakened 
movement and excess fatigability on use.  Further, the 
examiner did not adequately assess functional loss due to 
pain, particularly functional loss during flare-ups.  See 
38 C.F. R. §§ 4.40, 4.45 (2000) and DeLuca v. Brown, 8 Vet. 
App. 202 (1999).

In light of these circumstances, the Board has concluded that 
further development required to comply with the provisions of 
the VCAA is necessary prior to final appellate review of the 
veteran's claims.  Accordingly, this case is REMANDED to the 
RO for the following action:

1.  The RO should contact the 
veteran and request that he identify 
the names, addresses and approximate 
dates of treatment for all health 
care providers, VA and private, who 
may possess additional records 
pertinent to his claims.  With any 
necessary authorization from the 
veteran, the RO should attempt to 
obtain and associate with the claims 
file any medical records identified 
by the veteran which have not been 
secured previously.

2.  If the RO is unsuccessful in 
obtaining any medical records 
identified by the veteran, it should 
inform the veteran and his 
representative of this and request 
them to provide a copy of the 
outstanding medical records.

3.  The veteran should be requested 
to submit medical evidence 
supporting his contention that he 
has PTSD due to service stressor(s).  

4.  Then, the RO should arrange for 
the veteran to undergo an 
examination by a physician with 
appropriate expertise to determine 
the extent of impairment from the 
service-connected spondylolisthesis 
of L4 and the extent and etiology of 
the veteran's psychogenic 
musculoskeletal reaction and.  Any 
necessary tests or studies, 
including X-rays, should be 
conducted.  The claims folder must 
be made available to and reviewed by 
the examiner.  

Based upon the examination results 
and a review of the claims folder, 
the examiner must provide opinions 
with respect to the veteran's 
degenerative disc and joint disease 
of the lumbosacral spine with 
sciatica as to whether it is at 
least as likely as not that such 
disorders are etiologically related 
to service trauma or were caused or 
worsened by service-connected 
spondylolisthesis and/or psychogenic 
musculoskeletal pain reaction. 

All manifestations of the veteran's 
low back disorders should be 
identified and to the extent 
possible the manifestations of the 
spondylolisthesis at L4 should be 
distinguished from those of the 
other disorders.  Any positive 
Goldthwaite's sign, marked 
limitation of forward bending in 
standing position, loss of lateral 
motion with osteo-arthritic changes, 
or narrowing of irregularity of 
joint space or abnormality mobility 
on forced motion, should be 
identified.  In reporting the 
results of range of motion testing, 
the examiner should identify any 
objective evidence of pain and the 
specific excursion(s) of motion, if 
any, accompanied by pain.  To the 
extent possible, the examiners 
should assess the extent of any 
pain.  The extent of any 
incoordination, weakened movement 
and excess fatigability on use 
should also be described by the 
examiners.  The examiner should also 
express opinions concerning whether 
there would be additional limits on 
functional ability on repeated use 
or during flare-ups (if the veteran 
describes flare-ups), and, to the 
extent possible, provide an 
assessment of the functional 
impairment on repeated use or during 
flare-ups.  The rationale for all 
opinions expressed should be 
explained.  The examination report 
must be typed.

5.  The RO also should schedule the 
veteran for a VA examination by a 
psychiatrist in order to determine 
the current degree of impairment 
from the service-connected 
psychiatric disability.  Any 
necessary tests and studies should 
be accomplished. 

The examiner should indicate with 
respect to each of the psychiatric 
symptoms identified under the new 
schedular criteria for evaluating 
mental disorders whether such 
symptom is a symptom of the 
veteran's service-connected 
psychiatric disability.  The 
examiner should provide an opinion 
concerning the degree of social and 
industrial impairment resulting from 
the service-connected psychiatric 
disability, to include whether it 
renders the veteran unemployable.  
The examiner should also provide a 
global assessment of functioning 
score based upon the service-
connected psychiatric disability and 
provide an explanation of the 
significance of the score assigned. 

If the veteran is found to have 
PTSD, the examiner should identify 
the elements supporting the 
diagnosis.  With respect to any 
psychiatric disorder other than PTSD 
and psychogenic musculoskeletal pain 
reaction, the examiner is requested 
to provide an opinion as to whether 
it represents a progression of the 
prior diagnosis of psychogenic 
musculoskeletal pain reaction, 
correction of an error in the prior 
diagnosis or development of a new 
and separate condition.  The 
rationale for all opinions expressed 
should also be provided.  The 
examination report must be typed.

6.  Thereafter, the RO should review 
the claims file and ensure that the 
above development has been conducted 
and completed in full.  The RO 
should then undertake any other 
action required to comply with the 
notice and duty to assist provisions 
of the Veterans Claims Assistance 
Act of 2000.  

7.  Then, the RO should adjudicate 
the issue of entitlement to service 
connection for psychiatric 
disability, other than PTSD and 
psychogenic musculoskeletal pain 
reaction.  It should then 
readjudicate the issues on appeal, 
based on all evidence received since 
the issuance of the Statement of the 
Case in January 2000. 

In readjudicating the issue of 
entitlement to service connection 
for additional low back disability, 
the RO should consider Allen v. 
Brown, 7 Vet. App. 439 (1995).  In 
readjudicating the veteran's 
increased evaluation claim, the RO 
should consider 38 C.F.R. § 4.40 
regarding functional loss due to 
pain and 38 C.F.R. § 4.45 regarding 
weakness, fatigability, 
incoordination or pain on movement 
of a joint. The RO should also 
consider whether the case should be 
forwarded to the Director of the VA 
Compensation and Pension Service for 
extra-schedular consideration.

8.  If the benefits sought on appeal 
are not granted to the appellant's 
satisfaction or a timely notice of 
disagreement is received with 
respect to any other matter, the RO 
should issue a supplemental 
statement of the case to the 
appellant and his representative, 
and they should be afforded an 
appropriate opportunity to respond.  
The veteran should be informed of 
the requirements to perfect an 
appeal with respect to any new issue 
addressed in the supplemental 
statement of the case.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  The appellant need take no action until 
otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




